DAUKSCH, Judge.
.On appeal is an order granting a new trial. While we agree the trial court was correct in granting the new trial and perhaps the question of the arrest, search and seizure should be reconsidered we cannot now hold U. S. v. Chadwick, 433 U.S. 1, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977) is determinative in this matter. For that reason we affirm the order granting the new trial but do not rule Chadwick to be law of the case.
AFFIRMED and REMANDED.
LEFFLER, KENNETH M.,' Associate Judge, concurs.
CROSS, J., concurs only in conclusion.